UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6259


PATRICK L. BOOKER,

                Petitioner - Appellant,

          v.

MCKITHER BODISON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cv-01098-HMH)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick L. Booker, Appellant Pro Se.      Donald John Zelenka,
Senior Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick L. Booker seeks to appeal the district court’s

order     denying       his    Fed.     R.        Civ.     P.   60(b)        motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2006) petition and its subsequent order

denying his Fed. R. Civ. P. 59(e) motion to alter or amend.                               The

orders are       not    appealable     unless       a    circuit   justice        or    judge

issues      a        certificate      of         appealability.              28        U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).         A certificate       of     appealability       will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment       of     the    constitutional       claims       is

debatable       or    wrong.    Slack      v.     McDaniel,     529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Booker has not made the requisite showing.                       Accordingly, we

                                             2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3